     Case 3:16-cv-02256-DRD Document 333 Filed 11/04/20 Page 1 of 3




                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIRST CIRCUIT


  CONFEDERACION HIPICA DE PUERTO
  RICO; CAMARERO RACE TRACK CORP.
             APPELLEES                                        CASE NO.: 19-2201

                          V.

      CONFEDERACION DE JINETES
     PERTORRIQUEÑOS, INC.; ET. ALS.
             APPELLANTS



                     SECOND AMMENDED NOTICE OF APPEAL

       COMES NOW Appellants Confederación de Jinetes Puertorriqueños, Inc. (CJP)

and its individual members Abner Adorno, Carlos Quiñones, Cindy Soto, David Rosaro,

Edwin Castro, Héctor Berríos, Héctor Rivera, Jomar García, Kennel Pellot, Luis Negrón,

Pedro González, Sasha Ortiz, Steven Fret, Miguel A. Sánchez; others who have been

served; and without submitting themselves to the Court’s Jurisdiction, their respective

wives and conjugal partnerships, represented by undersigned attorneys, who respectfully

state, allege and pray as follows:

       1. The referenced cause of action was filed and is pending before this Honorable

Court of Appeals for the First Circuit. Briefing notice was originally issued on February

28, 2020. However, due to several pending procedural issues and the state of emergency

declared due to the COVID-19 virus, the date for the filling of Appellants’ brief was stayed

and tolled.

       2. Also, and against Appellants’ best wishes, the mediation hearing ordered in this

case was canceled by the Honorable Mediator’s Office upon Plaintiff Camarero’s rejection

of said procedure.
     Case 3:16-cv-02256-DRD Document 333 Filed 11/04/20 Page 2 of 3




       3. Apellants respectfully informed this Honorable Court of Appeals for the First

Circuit, that a post Judgment Rule 59(E) motion for dismissal was filed by CJP (Dockets

309 and 310), that it was pending to be entertained. Said motion was resolved and DENIED

by the Honorable District Court on October 5, 2020 (Docket 329).

       4. Appellants also informed this Honorable Court of Appeals that they filed a

Motion for Reconsideration (Docket 330), as to the referenced Opinion and Order issued

by the District Court regarding said denial. The Motion for Reconsideration was opposed

by Appellees (Docket 331), and Denied by the Honorable District Court on October 28,

2020 (Docket 332).

        5. Appellants respectfully believe that the Honorable District Court erred in its

appreciation of the facts and the law, not only as to its Opinion and Order issued on

September 30, 2019, but also as to the determination denying the Rule 59 (E) motion

submitted by Appellants (Docket 310). Said motion was brought before the District Court

to alert as to the lack of jurisdiction of the District Court upon the herein Defendants’ wives

and conjugal partnerships constituted by them. This, because they were included as

Defendants in this action, but were never served pursuant to law.

       6. Also, and part of Appellants request to the District Court, they raised an issue

regarding the standing of the improperly named Asociación de Jinetes de Puerto Rico, Inc.,

to enter into an agreement with Appellees, because of the fact that they knew or should

have known said entity was not the correct entity upon who the complaint in the case was

filed. This, because Appellants believe that only by naming the proper defendant in a

complaint is the proper means by which a plaintiff confers personal jurisdiction over a

Defendant.
     Case 3:16-cv-02256-DRD Document 333 Filed 11/04/20 Page 3 of 3




       7. For the above stated reasons, NOTICE is hereby given that the above mentioned

Defendants intend to challenge and hereby appeal to the United States Court of Appeals

for the First Circuit, from the amended judgment entered upon by the District Court, on

December 4, 2019 (Docket 306), as well as for the Opinion and Order issued on October

5th, 2020, DENYING the Rule 59 (E) Motion (Docket 329) and the request for

reconsideration on October 28, 2020 (Docket 332).

       WHEREFORE, it is most respectfully requested the relief sought herein be

granted and the corresponding schedule is set for the case, with such other and further relief

as this Court may deem just and proper.

RESPECTFULLY SUBMITTED,
     In San Juan, Puerto Rico, this 12th day of November, 2020.

 By: /s/ AXEL VIZCARRA-PELLOT                    By: /s/ PETER JOHN PORRATA
            #1191892                                          #45129

 VIZCARRA-PELLOT LAW                               Law Offices of
 OFFICES                                           PETER JOHN PORRATA
 5900 Isla Verde Avenue                            1353 Luis Vigoreaux Avenue
 L2-362                                            PMB 204
 Carolina, PR 00979                                Guaynabo, PR 00966
 axelvizcarra@icloud.com                           peterjohnporrata@gmail.com
 T: 787.727.3000                                   M: 407.953.9888




                            CERTIFICATE OF SERVICE
WE HEREBY CERTIFY that on this same date the appearing Defendants electronically
filed the foregoing motion in the Clerk’s Office of this Court by means of the CM/ECF,
and notified of such to all of the Attorneys who have filed an appearance in the above
captioned cause of action.

                                                By: /s/ AXEL VIZCARRA-PELLOT

                                                By: /s/ PETER JOHN PORRATA
